DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 12/19/2020.  Claims 1-14 are currently pending and have been examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate both a valve and a cylinder.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The Office notes that the valve should be 30 and the cylinder 29 in figure 5.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
Claim 1, the term “sweeper brush frame” should read as “a sweeper brush frame”.
Claims 1 and 8, the term “whereby a sweeper brush” should read as “whereby [[a]]the sweeper brush”.
Claim 8, the term “having a hydraulic brush motor mounting thereon” should read as “having a hydraulic brush motormounted thereon”.
Appropriate correction is required.

Claim Interpretation
	The Office notes that the term “neutral” is interpreted per the Applicant’s disclosure to mean “disengaged and/or not in active use”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “the other parallel mounted hydraulic cylinder”, “said other hydraulic cylinder” are indefinite because the term “the/said other” is unclear because it becomes confusing to keep track of the different hydraulic cylinders and which functions are attached to each hydraulic cylinder. For purposes of examination the Office will interpret claim 1 to read as: 
“A floating sweeper brush attachment comprising: 
	a sweeper  brush frame rotatably supporting a sweeper brush, said sweeper brush frame having a hydraulic brush motor mounting thereon for rotating said sweeper brush on said sweeper brush frame; 
	a linkage attached between said sweeper brush frame and a frame supporting plate to movably support said sweeper brush frame to said frame supporting plate; 
	a pair of hydraulic cylinders mounted parallel to each other between said sweeper brush frame and said frame supporting plate, a first hydraulic cylinder of the pair of hydraulic cylinders supporting said sweeper brush frame and being adapted to raise and lower said sweeper brush frame and sweeper brush responsive to actuation thereof and said first hydraulic cylinder having a neutral position  for disengaging said sweeper brush frame to allow a second parallel mounted hydraulic cylinder of the pair of hydraulic cylinders to support said sweeper brush frame and sweeper brush; and 
	a variable hydraulic source fluid line operatively connecting said sweeper brush frame hydraulic brush motor to said second hydraulic cylinder together to vary the hydraulic pressure in said second hydraulic cylinder  responsive to changes in the hydraulic pressure in said sweeper brush frame hydraulic brush motor and responding to variations in the force driving said sweeper brush sweeping a surface being cleaned; 
	whereby [[a]]the sweeper brush  is raised and lowered over surface obstacles on a surface being cleaned responsive to hydraulic pressure in said sweeper brush motor.”
Claims 2-7 and 11-14 are rejected as being dependent on claim 1.
Regarding claims 2-3, the limitations “said other hydraulic cylinder” and “said one hydraulic cylinder” are indefinite in view of claim 1. The Office will interpret the limitations to read as “said second hydraulic cylinder” and “said first hydraulic cylinder”.
Regarding claim 9, the limitation “said other hydraulic cylinder” is indefinite because the term lacks proper antecedent basis. For purposes of examination the Office will interpret the limitation to read as “said floating hydraulic cylinder”.
Claim 10 is rejected as being dependent on claim 9.
Regarding claim 10, the limitation “said one hydraulic cylinder” is indefinite because the term lacks proper antecedent basis. For purposes of examination the Office will interpret the limitation to read as “said lift hydraulic cylinder”.
Regarding claim 14, the limitations “said linkage connecting plate lift hydraulic cylinder connects said linkage connecting plate” is indefinite because the terms “said linkage connecting plate lift hydraulic cylinder” and “said linkage connecting plate” lacks proper antecedent basis. No linkage connecting plate lift hydraulic cylinder or linkage connecting plate has been referred to in the previous claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US Patent No. 5,542,148) in view of Smith (US Patent No. 4,926,517), hereinafter referred to as Young and Smith, respectively.
	Regarding claim 1, Young discloses in figures 1 and 3, a floating sweeper brush attachment (10) comprising: 
	a sweeper brush frame (69) rotatably supporting a sweeper brush (71), said sweeper brush frame (69) having a hydraulic brush motor (col 6, lines 36-37, M) mounting thereon for rotating said sweeper brush on said frame (fig 12, M rotates 71); 
	a linkage (165) attached between said sweeper brush frame (69) and a frame supporting plate (165 is attached to 166 and 169 on a rear support of 10) to movably support said sweeper brush frame to said frame supporting plate (165 is a spring a biases 69); 
	a pair of hydraulic cylinders (26 and 144/145) mounted between said sweeper brush frame and said frame supporting plate (26 and 144/145 are mounted between 69 and the rear support of 10 at where 21 connects to 10), a first hydraulic cylinder (26) of the pair of hydraulic cylinders (26 and 144/145) supporting said sweeper brush frame (69) and being adapted to raise and lower said sweeper brush frame (69) and sweeper brush (71) responsive to actuation thereof (col 5, lines 10-13) and said first hydraulic cylinder (26) having a neutral position for disengaging said sweeper brush frame (fig 12, 205 disengages 26 and places 26 in a neutral non-supporting position) to allow a second hydraulic cylinder (144/145) of the pair of hydraulic cylinders (26 and 144/145) to support said sweeper brush frame and sweeper brush (col 11, lines 1-40, 144/145 engages when 26 is disengaged and 144/145 supports 69 and 71); and 
	a variable hydraulic source fluid line (fig 12, 232) operatively connecting said sweeper brush frame hydraulic brush motor (fig 12, M) to said other hydraulic cylinder together (fig 12, M and 144/145 are connected) to vary the hydraulic pressure in said other hydraulic cylinder  responsive to changes in the hydraulic pressure in said sweeper brush frame hydraulic brush motor and responding to variations in the force driving said sweeper brush sweeping a surface being cleaned (col 3, lines 21-48, when 26 is in the neutral/disengaged position, 144/145 holds in response to the force 72 experiences  by way of pressure on the motor M); 
	whereby the sweeper brush (71) is raised and lowered over surface obstacles on a surface being cleaned responsive to hydraulic pressure in said sweeper brush motor (col 3, lines 37-48).
	Young does not explicitly disclose the pair of hydraulic cylinders being mounted parallel to each other.
	Smith teaches in figure 1, a floating sweeper brush attachment for a wheeled vehicle (2) comprising: 
	a sweeper brush frame (38) rotatably supporting a sweeper brush (24), said sweeper brush frame (38) having a hydraulic brush motor mounted thereon for rotating said sweeper brush on said frame (56); 
	a linkage (18) attached between a front plate (12 and 14) attached to said sweeper brush frame (38) and a rear support plate (44) attached to a wheeled vehicle (4) to moveably support said sweeper brush frame (38) and sweeper brush (24) to said wheeled vehicle (4); 
	a first hydraulic cylinder (20) attached between said sweeper brush front plate (12 and 14) and said rear support plate (44) for raising and lowering said sweeper brush frame (38) responsive to actuation of said lift hydraulic cylinder (col 2, lines 58-59); 
	a second cylinder (22) attached between said sweeper brush front plate (12) and said rear support plate (44) parallel to said first hydraulic cylinder (22 is parallel to 20) for supporting said sweeper brush frame when said first hydraulic cylinder is in a neutral position (col 2, lines 59-60, 22 is used to hold 38 at a minimum height and is capable of supporting 38 when 20 is not engaged).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young with the teachings of Smith to incorporate the parallelogram linkage and with incorporating the linkage the incorporation of the parallel configuration of the first hydraulic cylinder and the second cylinder such that the lift hydraulic cylinder of Young is parallel with the floating hydraulic cylinder of Young because the parallelogram linkage maintains the bush mechanism parallel and closer to the vehicle as it is raised (col 2, lines 18-21, summarized).
	Regarding claim 2, Young as modified further discloses the floating sweeper brush attachment in accordance with claim 1 in which said variable fluid source (fig 12, 243) includes a hydraulic fluid reservoir (fig 12, 224) and pump (fig 12, 225) suppling said second hydraulic cylinder (fig 12, 144/145) and hydraulic brush motor (fig 12, 224 supplies fluid to M and to 144/145).
	Regarding claim 3, Young as modified further discloses the floating sweeper brush attachment in accordance with claim 2 including a lift hydraulic fluid reservoir (fig 12, 243 is connected to a fluid reservoir) and pump supplying said one hydraulic cylinder  (fig 12, 229).
	Regarding claim 4, Young as modified further discloses the floating sweeper brush attachment in accordance with claim 1 which said lift hydraulic cylinder (26) is manually remotely controlled to raise or lower said sweeper brush frame and sweeper brush (fig 12, 26 is connected to 205 which is connected to 201 which has a button to operate).
	Regarding claim 5, Young as modified further discloses the floating sweeper brush attachment in accordance with claim 1 in which said sweeper brush frame has a linkage connecting plate (Smith, fig 3, 40) pivotally supporting said sweeper brush frame (Smith, fig 3, 38) to one end of said linkage (Smith, fig 3, 12).
	Regarding claim 6, Young as modified further discloses the floating sweeper brush attachment in accordance with claim 5 in which said linkage connecting plate (Smith, fig 3, 40) has said one hydraulic cylinder (Smith, fig 1, 20) connecting said linkage connecting plate (Smith, fig 3, 40) to said sweeper brush frame (Smith, fig 3, 20 and 40 connect to 14) for pivoting said sweeper brush frame thereon (Smith, fig 3, 40 pivots on 14 along with the connection of 20).
	Regarding claim 7, Young as modified further discloses the floating sweeper brush attachment in accordance with claim 1 in which said linkage (Smith, fig 1, 18) has a frame lift plate (Smith, fig 3, 40) movably attached to said sweeper brush frame on one end (Smith, fig 3, 40 is connected to 40 and pivots) and movably attached to frame supporting plate on said other end thereof (Smith, fig 3, 40 is connected to 44 and pivots).
	Regarding claim 8, Young discloses in figures 1 and 3, a floating sweeper brush attachment for a wheeled vehicle (10) comprising: 
	a sweeper brush frame (69) rotatably supporting a sweeper brush (71), said sweeper brush frame (69) having a hydraulic brush motor (col 6, lines 36-37, M) mounting thereon for rotating said sweeper brush on said frame (fig 12, M rotates 71); 
	a linkage (165) attached between a front plate (165 is attached to 155 which is attached to a front plate of 69) attached to said sweeper brush frame (69) and a rear support plate (165 is attached to 166 and 169 on the rear support of 10) attached to a wheeled vehicle to moveably support said sweeper brush frame and sweeper brush to said wheeled vehicle (21 attaches to a wheeled vehicle as shown in 22); 
	a lift hydraulic cylinder (26) attached between said sweeper brush front plate and said rear support plate (26 is between the connection points of 166 and 169) for raising and lowering said sweeper brush frame responsive to actuation of said lift hydraulic cylinder (col 5, lines 10-13), said lift hydraulic cylinder (26) having a neutral non-supporting position (fig 12, 205 disengages 26 and places 26 in a neutral non-supporting position); 
	a floating hydraulic cylinder (144/145) attached between said sweeper brush front plate (133) and said rear support plate (159) for supporting said sweeper brush frame (69) when said lift hydraulic cylinder (26) is in a neutral position and moving said sweeper brush frame (69) and sweeper brush responsive to actuation of said floating hydraulic cylinder (col 11, lines 1-40, 144/145 engages when 26 is disengaged); and 
	a variable hydraulic fluid source (fig 12, 224) operatively connected to said sweeper brush frame hydraulic brush motor (fig 12, 224 is coupled to M) to said floating hydraulic cylinder (fig 12, 224 is coupled to 144/145) to vary the hydraulic pressure in said floating hydraulic cylinder (fig 12, 144/145) by the variable hydraulic pressure in said sweeper brush frame hydraulic brush motor (col 3, lines 32-48), when said lift hydraulic cylinder is in a neutral position, responsive to the force of said sweeper brush on a surface being cleaned (col 3, lines 21-48, when 26 is in the neutral position, 144/145 holds in response to the force 72 experiences  by way of pressure on the motor M); 
	whereby the sweeper brush (71) is raised and lowered over surface obstacles on a surface being cleaned responsive to hydraulic pressure in said sweeper brush motor (col 3, lines 37-48).
	Young does not explicitly disclose the floating hydraulic cylinder being parallel to the lift hydraulic cylinder.
	Smith teaches in figure 1, a floating sweeper brush attachment for a wheeled vehicle (2) comprising: 
	a sweeper brush frame (38) rotatably supporting a sweeper brush (24), said sweeper brush frame (38) having a hydraulic brush motor mounted thereon for rotating said sweeper brush on said frame (56); 
	a linkage (18) attached between a front plate (12 and 14) attached to said sweeper brush frame (38) and a rear support plate (44) attached to a wheeled vehicle (4) to moveably support said sweeper brush frame (38) and sweeper brush (24) to said wheeled vehicle (4); 
	a lift hydraulic cylinder (20) attached between said sweeper brush front plate (12 and 14) and said rear support plate (44) for raising and lowering said sweeper brush frame responsive to actuation of said lift hydraulic cylinder (col 2, lines 58-59); 
	a floating cylinder (22) attached between said sweeper brush front plate (12 and 14) and said rear support plate (44) parallel to said lift hydraulic cylinder (22 is parallel to 20) for supporting said sweeper brush frame when said lift hydraulic cylinder is in a neutral position (col 2, lines 59-60, 22 is used to hold 38 at a minimum height and is capable of supporting 38 when 20 is not engaged).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young with the teachings of Smith to incorporate the parallelogram linkage and with incorporating the linkage the incorporation of the parallel configuration of the first hydraulic cylinder and the second cylinder such that the lift hydraulic cylinder of Young is parallel with the floating hydraulic cylinder of Young because the parallelogram linkage maintains the bush mechanism parallel and closer to the vehicle as it is raised (col 2, lines 18-21, summarized).
	Regarding claim 9, Young as modified further discloses the floating sweeper brush attachment in accordance with claim 8 in which said variable fluid source (fig 12, 224) includes a hydraulic fluid reservoir (fig 12, 224 has a tank) and pump (fig 12, 225) suppling said floating hydraulic cylinder and hydraulic brush motor (fig 12, 224 supplies fluid to M and to 144/145).
	Regarding claim 10, Young as modified further discloses the floating sweeper brush attachment in accordance with claim 9 including a lift hydraulic fluid reservoir (fig 12, 243 is connected to a fluid reservoir) and pump supplying said lift hydraulic cylinder (fig 12, 229).
	Regarding claim 11, Young as modified further discloses the floating sweeper brush attachment in accordance with claim 3 which said lift hydraulic cylinder (26) is manually remotely controlled to raise or lower said sweeper brush frame and sweeper brush (fig 12, 26 is connected to 205 which is connected to 201 which has a button to operate).
	Regarding claim 12, Young as modified further discloses the floating sweeper brush attachment in accordance with claim 11 in which said linkage (Smith, fig 1, 18) has a frame lift plate (Smith fig 3, 40) movably attached between said front plate (Smith, fig 3, 12) and said rear support plate (Smith, fig 3, 44) movably supporting said frame (38) to said rear support plate (fig 3, 44).
	Regarding claim 13, Young as modified further discloses the floating sweeper brush attachment in accordance with claim 12 in which said linkage (Smith, fig 1, 18) has two frame lift plates (Smith, fig 3, 40 and 42) movably attached between said front plate and said rear support plate movably supporting said frame to said rear support plate (Smith, fig 3, 40 and 42 are pivotally attached to each 14 and 44).
	Regarding claim 14, Young as modified further discloses the floating sweeper brush attachment in accordance with claim 13 in which said linkage connecting plate (Smith, fig 3, 40) lift hydraulic cylinder (Smith, fig 3, 20) connects said linkage connecting plate (Smith, fig 3, 40) to said sweeper brush frame (Smith, fig 3, 38) for pivoting said sweeper brush frame thereon (Smith, fig 3, 20 connects to 14 which pivots 38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723